                     Case 3:20-cv-01161-MO           Document 16         Filed 07/22/20        Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                    District
                                             __________      of Oregon
                                                         District of __________


                       Rosenblum et al.                        )
                             Plaintiff                         )
                                v.                             )      Case No.     3:20-cv-01161-MO
                    John Does 1-10 et al.                      )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Federal Defendants                                                                                           .


Date:          07/21/2020                                                                /s/ David M. Morrell
                                                                                          Attorney’s signature


                                                                                 David M. Morrell, DC Bar # 1013411
                                                                                      Printed name and bar number
                                                                                      Department of Justice
                                                                                    950 Pennsylvania Ave., NW
                                                                                     Washington, D.C. 20530

                                                                                                Address

                                                                                     david.m.morrell@usdoj.gov
                                                                                            E-mail address

                                                                                           (202) 353-2793
                                                                                           Telephone number

                                                                                           (202) 305-8470
                                                                                             FAX number
